DETAILED ACTION

Claim Status
Claims 1-7 is/are pending.
Claims 1-7 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and steps, such omission 
 	The term “composite” implies an assembly of generally different and distinct parts or elements, and the making of a “composite” material generally requires the provision (and subsequent combination) of these at least two distinct parts or elements.  Similarly, the term “laminating” generally requires at least two elements or parts which are to be bonded or adhered together.  However, the present claims only recite one component (i.e., the modified polyester elastomer which is the product of drying the second mixture) and makes no mention of any other component(s) to which the modified polyester elastomer is laminated or bonded to (via injection lamination) -- for example, a substrate, a fiber layer or a support, etc. -- to form a “composite membrane”.  
 	In particular, claim 1 and claim 6 omit the other components (besides the polyester elastomer) of the composite membrane which would be necessarily involved in the formation of a “composite” material by means of the recited injection lamination process.
 	Additionally, the omission of the essential other components of the recited method of making a “composite membrane” results in the omission of essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural or positional relationship between the polyester elastomer and the other components of the “composite membrane”.  For example, it is unclear how the polyester elastomer component connects to other components of the “composite membrane” (e.g., layered on top of? impregnated into? etc.).

Claim 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 2 is vague and indefinite because the usage of “a weight average molecular weight” in the phrase “a weight average molecular weight of the TPEE powder….” confusingly implies that the TPEE powder may have multiple molecular weights, with only one molecular weight being specified.  The Examiner suggests the use of clearer language such as “the weight average molecular weight” for improved clarity.
	Claim 2 is vague and indefinite because the usage of “a melting point” in the phrase “a melting point of the TPEE powder….” confusingly implies that the TPEE powder may have multiple melting points, with only one melting point being specified.  The Examiner suggests the use of clearer language such as “the melting point” for improved clarity.

Claim Objections
Claims 1-7 is/are objected to because of the following informalities: 
 	The claims contain multiple occurrences of awkward and/or redundant language which makes the claims confusing and unclear.
 	Claim 1 is unclear and confusing because of the unconventional usage of the term “with” in the phrases “a reaction solvent with 0.5-20 parts by weight” and “a modifier with 0.5-10 parts by weight”.  The Examiner recommends that clearer language (e.g., “adding 0.5-20 parts by weight of a reaction solvent” or “adding 0.5-10 parts by weight of a modifier to the solvent mixture…”) should be used to clarify the claims.
with a temperature between 40ºC to 180ºC” is redundant. The Examiner suggests that the claim be amended to remove the redundant language and for consistency with other portions of the claim -- e.g., “the melting point of the TPEE powder or granules is between 40ºC to 180ºC”.
 	Claim 3 is confusing and unclear because of the repeated unconventional usage of the term “with” in the phrases specifying the amount of a specified component (e.g., “[component] with [amount]”). The Examiner recommends that the claim be rephrased for clarity -- for example, “the reaction solvent is used in the amount of 10 parts by weight; the modifier is used in amounts of 5 parts by weight, and the initiator is used in amounts of 10 parts by weight”.
 	Claim 4 is confusing and unclear because unconventional and awkward phrasing.  The Examiner recommends that the claim be rephrased for clarity -- for example, “wherein the initiator and the first mixture are uniformly mixed at a rotational speed… at a temperature between 160ºC to 200ºC to form the second mixture”.
	Claims 4-5 are confusing and unclear because the lack of a space between the numerical value and the unit “rpm”.
 	Claim 4 is confusing and unclear because unconventional and awkward phrasing.  The Examiner recommends that the claim be rephrased for clarity -- for example, “the injection laminating process laminates the second mixture to [other component of the composite membrane] to form the polyester elastomer composite membrane” 	
 	Claim 7 is confusing and unclear because of the unconventional usage of “is” in the phrase “dried in an environment with a temperature is 105ºC”.  The Examiner recommends that of 105ºC”.
 	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-9 of copending Application No. 16/885,136 (HUANG ET AL) (US 2021/0371607). 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/885,136 claims a method of forming polyester elastomer composite membrane as recited in application claims 1-7 (e.g., mixing a thermoplastic polyester elastomer (TPEE) with solvent, followed by adding the recited modifier and initiator to the solvent mixture, drying the modified TPEE, using injection lamination, etc.). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   	HUANG ET AL (US 2021/0372018) claims a method of forming a polyester elastomer composite membrane.
	NANBA ET AL (US 2007/0065673) and CHINO ET AL (US 2019/0136052) and JP 07-179333 and JP 2012-020571 and JP 2011-230503 and WO 2012/132084 disclose modified polyester elastomers 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 12, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787